NUMBER 13-09-00636-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  TERRIANCE JONES
 
 
On Petition for Writ of Mandamus.
 

MEMORANDUM OPINION


Before Justices Yañez, Benavides, and Vela

Memorandum Opinion by Justice Vela


	Relator, Terriance Jones, filed a (pro se) petition for writ of mandamus in the above
cause on November 23, 2009.  The State filed its response on January 6, 2010. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response, is of the opinion that relator has not shown himself entitled to the relief
sought.  In particular, relator has not provided this Court with a record establishing that the
trial court has refused to make a ruling with respect to his petition requesting an exemption 
from registration as a sex offender.  See Tex. Code  Crim. Proc. Ann. art. 62.301 (Vernon
2006).  Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R. App. P.
52.8(a).



							Rose Vela
							Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Dissenting Memorandum Opinion
by Justice Linda R. Yañez

Delivered and filed the 2nd
day of February, 2010.